 

Execution Copy

 

DEBT REFINANCING AGREEMENT

 

This Debt Refinancing Agreement (this “Agreement”) is made and entered into this
24th day of January, 2017 (the “Effective Date”) by and between Aura Systems,
Inc., a Delaware corporation (the “Company”) on the one hand, and Warren
Breslow, an individual (“Breslow”), and the Survivor’s Trust Under the Warren L.
Breslow Trust (the “Breslow Trust”) on the other hand.

 

WHEREAS, Warren Breslow, is presently a director and chairman of the board of
the Company (Breslow together with the Breslow Trust being collectively the
“Breslow Parties”); and

 

WHEREAS, the Breslow Parties have previously advanced funds to the Company, the
aggregate unpaid principal amount of which are hereinafter referred to as the
“Breslow Notes;” and

 

WHEREAS, Active Mortgage Corp., a California Corporation (“Active Mortgage”) has
previously advanced funds to the Company, the aggregate unpaid principal amount
of which are hereinafter referred to as the “AM Notes;” and

 

WHEREAS, Overland Financial Co., LLC, a California Limited Liability Company
(“Overland”) have previously advanced funds to the Company, the aggregate unpaid
principal amount of which are hereinafter referred to as the “Overland Notes;”
and

 

WHEREAS, as of the Effective Date, the total aggregate amount owed by the
Company pursuant to the Breslow Notes, the AM Notes and the Overland Notes is
$23,872,614.47 (the “Aggregate Debt”), of which $8,890,573.95 represents
interest accrued (the “Accrued Interest”); and

 

WHEREAS, as of the Effective Date, the only amounts owed by the Company to the
Breslow Parties, Active Mortgage or Overland are the Aggregate Debt; and

 

WHEREAS, Breslow, Active Mortgage and Overland (collectively the “Transferring
Creditors”) each have transferred, conveyed, and assigned over to the Breslow
Trust, and the Breslow Trust has acquired from the Transferring Creditors, all
of such Transferring Creditors’ right, title and interest in and to the
Aggregate Debt (each a “Note Conveyance”); and

 

WHEREAS, the Company and the Breslow Trust now desire to restructure the
indebtedness represented by the Aggregate Debt as set forth herein.

 

 Page 1 of 11 

  

 

Execution Copy

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

1. Waiver of Interest and Penalties. The Breslow Parties, and each of them,
hereby waives, cancels, and forgives any and all Accrued Interest through the
Effective Date hereof (collectively the “Waived Interest”). Upon execution and
delivery of this Agreement, but subject to Section 3B hereof, all Accrued
Interest shall be, and hereby is, automatically deemed cancelled and forgiven
and no longer outstanding, and all rights of the Breslow Parties, or any of
them, with respect thereto shall forthwith cease and terminate except as
expressly set forth in this Agreement or the New Promissory Note. The Breslow
Parties, and each of them, represent and warrant that to the knowledge of the
Breslow Parties other than the Aggregate Debt, no other debts, liabilities or
obligations of any nature exist as of the date hereof with respect to the
payment of any amount owed (or alleged to be owed) to him/it by the Company
pursuant to any document or instrument evidencing, securing or otherwise
pertaining to any indebtedness to any of the Breslow Parties.

 

2. The Loans. Concurrently upon execution of this Agreement, the Company shall
execute and deliver to the Breslow Trust an unsecured, convertible promissory
note of the Company payable to the order of the Breslow Trust in the amount
equal to the difference of the Aggregate Debt less the Waived Interest (the
“Restructured Principal”), substantially in the form of Exhibit “B” attached
hereto and made a part hereof (the “New Promissory Note”).

 

3. Cancellation of Original Obligations.

 

A. Upon execution and delivery of this Agreement, but subject to Section 3B
hereof, (i) all Accrued Interest shall automatically be deemed cancelled and
forgiven and no longer outstanding, and all rights of the Breslow Parties, or
any of them, with respect thereto will forthwith cease and terminate, (ii) the
Breslow Parties, and each of them, waive any and all existing Events of Default
under the Promissory Notes and any and all other agreements evidencing, securing
or otherwise pertaining to the Aggregate Debt to which the Company is a party,
and (iii) all instruments or other agreements evidencing, securing or otherwise
pertaining to the Aggregate Debt (including without limitation the Promissory
Notes) shall be deemed cancelled and shall be superseded and replaced in their
entirety by this Agreement and the New Promissory Note.

 

B. Notwithstanding anything to the contrary in this Agreement, including without
limitation Section 3A above, if Stockholder Approval is not obtained within
twelve (12) months of the Effective Date hereof, this Agreement and the New
Promissory Note shall be deemed to be rescinded by the parties hereto, and
without further action by any party, shall be of no further force or effect and
null and void ab initio; provided however, that in the event that each Breslow
Party does not vote all of the voting securities of the Company beneficially
owned by him/it, respectively, in favor of the Resolutions at each Shareholder
Meeting, then in such event this Section 3B shall be void and of no effect. To
the extent this Agreement and the New Promissory Notes are rescinded in
accordance with this Section 3B, the Company shall promptly deliver to the
Breslow Trust replacement promissory notes in form and substance equivalent to
the Promissory Notes, representing the right to be paid aggregate principal and
interest equal to the Aggregate Debt plus the amount of additional interest that
would have accrued under the Promissory Notes had they remained outstanding
between the date hereof and the date of delivery of such replacement promissory
notes.

 

 Page 2 of 11 

  

 

Execution Copy

 

4. Breslow Parties’ Representations and Warranties. The Breslow Parties, and
each of them, represent and warrant to the Company that:

 

A. Authorization and Power. It/he has the requisite power and authority to enter
into and perform its obligations under this Agreement and each other agreement
contemplated by this Agreement to which it/he is a party or to be executed by
it/him in connection with the transactions contemplated by this Agreement and
the New Promissory Note. Without limiting the foregoing, the Breslow Trust is
the current beneficial owner of the Aggregate Debt, entitled to be paid the
principal amount and any accrued and unpaid interest amounts outstanding
thereunder. The execution, delivery and performance of this Agreement by it/him
and the consummation by it/him of the transactions contemplated hereby has been
duly authorized and approved by all necessary corporate or partnership action,
and no further consent or authorization of such party, as the case may be, is
required. This Agreement has been duly executed and delivered by such party and
constitutes, or shall constitute when executed and delivered, valid and binding
obligations of such party enforceable against that party in accordance with its
terms except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and contribution may be limited by applicable law.

 

B. No Public Sale or Distribution. Such party is acquiring the New Promissory
Note for its/his own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof. Such party is
acquiring the New Promissory Note in the ordinary course of its business and
such party does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any such securities.

 

C. Accredited Investor Status. Such party is, pursuant to the Securities Act, an
“accredited investor” within the meaning of Rule 501(a) of Regulation D and is
not an entity formed for the sole purpose of acquiring the New Promissory Note.

 

D. Reliance on Exemptions. Such party understands that the New Promissory Note
is being offered and sold to it/him in reliance on exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of such party’s
representations and warranties and the compliance by that party of its
agreements set forth herein in order to determine the availability of such
exemptions and the eligibility of such party to acquire such securities from the
Company. All information which has been furnished to the Company with respect to
that party’s financial position and business experience is correct and complete
as of the date hereof.

 

 Page 3 of 11 

  

 

Execution Copy

 

E. Information and Exculpation. Such party has sufficient knowledge and
experience in investing in the securities of companies similar to the Company so
as to be able to evaluate the risks and merits of its investment in the Company.
Such party and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Such party understands and acknowledges that (i) its
investment in the New Promissory Note involves a high degree of risk, (ii) it
may be required to bear the financial risks of an investment in such securities
for an indefinite period of time and (iii) prior to making an investment in
these securities, such party has concluded that it is able to bear those risks
for an indefinite period and is able to withstand a total loss of its
investment. Such party has sought such accounting, legal, and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the New Promissory Note and such party acknowledges that it
is purchasing such securities based on the results of its own due diligence
investigation of the Company.

 

F. No Governmental Review. Such party understands that no U.S. federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the New Promissory Note or the fairness or
suitability of an investment in such securities.

 

G. Transfer or Resale. Such party understands that the securities being acquired
hereunder are characterized as “restricted securities” under federal and state
securities laws. Such party is familiar with the resale limitations imposed by
the Securities Act and applicable state securities laws, including without
limitation, the requirement that restricted securities be held indefinitely
unless a subsequent disposition thereof is registered under the Securities Act
and applicable state securities laws or is exempt from such registration. Such
party further understands that the securities being acquired hereunder have not
been registered under the Securities Act or any state securities laws and that
neither the Company nor any other Person is under any obligation to register
such securities under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

H. Legends. Such party understands that to the extent required by the Securities
Act and applicable state securities laws, and until such time as no longer
required under any applicable law or regulation, all certificates or other
instruments issued in exchange therefor or in substitution thereof, or if held
in book-entry form through a direct registration system as the case may be,
shall bear a legend on the face thereof referencing the restrictions on the
transferability of the securities being acquired hereunder in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE BUYER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 Page 4 of 11 

  

 

Execution Copy

 

I. No Conflicts. The execution, delivery and performance by such party of this
Agreement and the consummation by such party of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such party or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such party is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such party.

 

J. Consents. Such party is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement (other than (i) any consent, authorization or
order that has been duly obtained as of the date hereof and (ii) any filing or
registration that has been made as of the date hereof).

 

K. Residency. Such party is a resident of California.

 

L. No General Solicitation or Advertising. Such party acknowledges that the
securities being acquired hereunder were not offered to such party by means of
any form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, website, or similar media, or broadcast over television or
radio, or (ii) any seminar or meeting to which the party was invited by any of
the foregoing means of communications.

 

M. Brokers. No Person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of such party.

 

5. Covenants.

 

A. Stockholder Meeting. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Shareholder Meeting”), a proxy statement, soliciting each such stockholder’s
affirmative vote at the Shareholder Meeting for approval of resolutions (the
“Resolutions”) (i) to approve an amendment to the Certificate of Incorporation
to effect up to a 1-for-7 reverse stock split of the Common Stock (such reverse
stock split is referred to herein as the “Authorized Reverse Split”); and (ii)
if, and to the extent required under Applicable Law, to approve the issuances
granted to the Breslow Trust hereunder, including the issuance of any common
stock or other securities issued or issuable upon the conversion or exchange of
the New Promissory Notes (such affirmative approval being referred to herein as
the “Stockholder Approval”), and the Company shall use its best efforts to
solicit its stockholders’ approval of the Resolutions and to cause the board of
directors of the Company to recommend to the stockholders that they approve the
Resolutions. In connection therewith, the Company shall be obligated to (i)
cause a preliminary proxy statement relating to the Resolutions and the
Shareholder Meeting to be filed with the SEC by no later than March 1, 2017, and
(ii) hold the Shareholder Meeting promptly following the mailing of the
definitive proxy statement. If, despite the Company’s best efforts, Stockholder
Approval is not obtained at the first Shareholder Meeting, the Company shall
cause an additional Shareholder Meeting to be held every four (4) months
thereafter until the earlier of (x) the date such Stockholder Approval is
obtained or (y) the date this Agreement and the New Promissory Notes are deemed
rescinded pursuant to Section 3A hereof due to the failure to timely obtain the
Stockholder Approval.

 

 Page 5 of 11 

  

 

Execution Copy

 

B. Voting in Favor of Resolutions. Each of the Breslow Parties hereby
irrevocably and unconditionally agrees that at any meeting of the stockholders
of the Company, however called, including any adjournment or postponement
thereof, he/it shall, in each case to the fullest extent that any of the Covered
Common Stock is entitled to vote thereon: (i) appear at each such meeting or
otherwise cause the Covered Common Stock to be counted as present thereat for
purposes of calculating a quorum; and (ii) vote (or cause to be voted), in
person or by proxy, all of the Covered Common Stock (1) in favor of the adoption
of the Resolutions, and any transactions contemplated by the Resolutions; and
(ii) against any action, proposal, agreement or transaction that would impede,
interfere with, delay, postpone, discourage, frustrate the purposes of or
adversely affect the Resolutions or the other transactions contemplated by the
Resolutions.

 

C. Indemnification. The Breslow Parties, jointly and severally, shall defend,
protect, indemnify and hold harmless the Company and all of the Company’s past
and present stockholders, officers, directors, employees, attorneys, agents,
successors, and other representatives (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, any breach of any representation, warranty or
covenant of the Breslow Parties set forth in this Agreement. Any indemnification
payment by the Breslow Parties may be in the form of a cash payment by the
Breslow Parties or, provided that the ownership by the Breslow Trust of the
Aggregate Debt or the New Promissory Note has not been invalidated or is then in
dispute and the right and power of the Breslow Trust to enter into this
Agreement has not been invalidated or is then in dispute, an assignment of or
the surrender and cancellation of the New Promissory Note and any shares of
Company Common Stock issued upon conversion thereof and then held by the Breslow
Parties, or any combination of the foregoing, as determined in the Breslow
Parties’ discretion. To request indemnification pursuant to this Section 5(C),
the applicable Indemnitees shall deliver to the Breslow Parties prompt written
notice of any demand, claim or circumstances which purportedly give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which such Indemnitees are entitled to be indemnified for Indemnifiable
Losses pursuant to this Section 5C, and the Breslow Parties shall be entitled
assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnitee, and the Breslow Parties shall pay all fees and
expenses incurred by them in connection with such defense; provided, however,
that the failure of any Indemnitee so to notify the Breslow Parties shall not
relieve the Breslow Parties of its obligations hereunder except to the extent
that the Breslow Parties are actually and materially prejudiced by such failure
to notify. Any Indemnitee shall have the right to participate in (but not
control) the defense of such a claim using its own counsel, but the fees and
expenses of such Indemnitee counsel shall be at the sole expense of such
Indemnitee unless: (i) the Breslow Parties agree to pay such fees and expenses
in their sole discretion or; (ii) the Breslow Parties shall have failed after
timely delivery of written notice from the applicable Indemnitee(s) to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnitee in such proceeding; or (iii) in the reasonable judgment of
counsel to the Breslow Parties and such Indemnitee, representation of both
parties by the same counsel would be inappropriate due to actual or potential
legal or ethical conflicts of interests. Notwithstanding the foregoing or
anything to the contrary herein, in no event shall the execution and delivery of
this Agreement or the New Promissory Note nor the consummation of the
transactions contemplated hereby or thereby, nor any rescission pursuant to
Section 3(B) hereof, amend or impair any indemnification, contribution or
exculpation rights for the benefit of Warren L. Breslow or any affiliate thereof
as from time to time are available under applicable law, in equity, or pursuant
to the organizational or governing documents of the Company or any applicable
contract.

 

 Page 6 of 11 

  

 

Execution Copy

 

6. Parties to Bear Own Costs. The Company and the Breslow Parties shall each be
responsible for all costs and expenses, including, without limitation,
attorneys’ fees and costs, incurred by such party in connection with (i) the
negotiation, preparation and consummation of the transactions contemplated by
this Agreement and the New Promissory Note, and (ii) any and all filings made by
any such party with the Securities and Exchange Commission in connection with
such matters.

 

7. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED THERETO, THE RELATIONSHIP OF THE PARTIES, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES, WHETHER
ARISING IN LAW OR IN EQUITY, IN CONTRACT, TORT OR OTHERWISE, SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE EXCLUSIVELY WITH THE LAWS OF THE
STATE OF CALIFORNIA (WITHOUT REGARD TO ITS RULES REGARDING CHOICE OF LAW OR
CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

8. Jurisdiction and Venue. ANY SUIT, LEGAL ACTION OR SIMILAR PROCEEDING ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR AGGREGATE DEBT SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN THE COUNTY OF
LOS ANGELES OR, IF SUCH COURTS DO NOT HAVE JURISDICTION, THEN IN THE UNITED
STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA SITTING IN THE
COUNTY OF LOS ANGELES. EACH PARTY TO THIS AGREEMENT (I) IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS, (II) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, (III) AGREES THAT ANY ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT, TRIED AND DETERMINED ONLY IN
SUCH COURTS, (IV) WAIVES ANY CLAIM OF IMPROPER VENUE OR ANY CLAIM THAT THOSE
COURTS ARE AN INCONVENIENT FORUM AND (V) AGREES THAT IT WILL NOT BRING ANY
ACTION RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IN ANY COURT OTHER THAN THE AFORESAID COURTS. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

 Page 7 of 11 

  

 

 Execution Copy

 

9. Prevailing Party. In any action, suit or other proceeding to enforce or
interpret any of the provisions of this Agreement, the prevailing party shall be
entitled to recover its attorneys’ fees and expenses incurred in connection
therewith.

 

10. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

11. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

12. No Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

13. Maximum Lawful Rate. In no event shall any payment made to any Breslow Party
or any obligation on the part of the Company to pay any amount or any collection
by a Breslow Party pursuant to this Agreement or the New Promissory Note exceed
the maximum amount or rate permissible under Applicable Law. Accordingly, if any
obligation to pay or payment made to a Breslow Party or collection by a Breslow
Party pursuant this Agreement or the New Promissory Note is determined to
violate any such Applicable Law, such obligation to pay, payment, or collection
shall be deemed to have been made by mutual mistake of the Breslow Parties and
the Company and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Applicable Law. Such adjustment shall be
effected, to the extent necessary, by reducing or refunding, at the option of
the Breslow Trust, the amount of interest or any other amounts which would
constitute unlawful amounts required to be paid or actually paid to a Breslow
Party under the respective applicable document(s).





 

 Page 8 of 11 

  

 

Execution Copy

 

14. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be deemed to be jointly drafted by the Company and the Breslow Parties and
shall not be construed against any Person as the drafter hereof.

 

15. Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof.

 

16. Entire Agreement; Amendments. This Agreement supersede all other prior oral
or written agreements between the Breslow Parties and the Company with respect
to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and, except as specifically set forth herein,
neither the Company nor any Breslow Party makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the applicable Breslow Party. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

17. Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile prior to 4:00 p.m.
California time on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day which is not a Business Day or later than 4:00 p.m. California time on a
Business Day; (iii) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given, in each case
properly addressed to the party to receive the same and, provided confirmation
of transmission, deposit, or delivery, as the case may be, is mechanically or
electronically generated and kept on file by the sending party. The addresses,
and facsimile numbers for such communications shall be:

 

If to the Company:

 

Aura Systems, Inc.
10541 Ashdale Avenue

Stanton, CA 90680
Attention: Chief Executive Officer
Telephone: (310) 643-5300
Facsimile: (310) 643-7457

 

If to any Breslow Party:

 

At the address and/or facsimile number provided for the Breslow Trust on the
signature page hereof

 

 Page 9 of 11 

  

 

Execution Copy

 

or at such other address or addresses or facsimile number and/or to the
attention of such other Person as the recipient party may specify by written
notice given in accordance with this Paragraph 17.

 

18. Defined Terms. The following terms shall have the following definitions:

 

“Accrued Interest” means all interest amounts (whether default interest, base
interest, or otherwise) as well as any penalties of any nature (whether pursuant
to an Event of Default or otherwise) in each case, accrued as of the date hereof
relating to the Promissory Notes or the Aggregate Debt.

 

“Applicable Laws” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority and all common law duties, (ii) Consents of any Governmental Authority
and (iii) orders, writs, decisions, rulings, judgments or decrees of any
Governmental Authority binding upon, or applicable to, the Lender or Borrower,
as the case may be.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banking institutions in the City of Los Angeles, California, are authorized or
required by law to close.

 

“Common Stock” means (i) the Company’s shares of common stock, $0.0001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

“Consents” means all consents, approvals, authorizations, waivers, permits,
grants, franchises, licenses, findings of suitability, exemptions or orders of,
or any registrations, certificates, qualifications, declarations or filings
with, or any notices to, any Governmental Authority or other Person.

 

“Covered Common Stock” means, with respect to each Breslow Party, all shares of
Common Stock of which such party is the record and/or beneficial owner as of the
Effective Date together with such additional shares of Common Stock of which
such party becomes the record holder or that become beneficially owned by such
party, whether upon the exercise of options, conversion of convertible
securities or otherwise, after the date hereof.

 

“Events of Default” has the meaning as prescribed in the New Promissory Note.

 

“Governmental Authority” means any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including the SEC and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any other stock exchange or self-regulatory organization,
including the OTC Bulletin Board, OTC Markets Inc. and the Pink OTC Markets,
Inc.

 

“Person” means any entity, corporation, company, association, joint venture,
joint stock company, partnership, trust, organization, individual (including
personal representatives, executors and heirs of a deceased individual), nation,
state, government (including agencies, departments, bureaus, boards, divisions
and instrumentalities thereof), trustee, receiver or liquidator, as well as any
syndicate or group that would be deemed to be a Person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

 

“Promissory Notes” means collectively any and all instruments or other
agreements evidencing, securing or otherwise pertaining to the Aggregate Debt
(including without limitation the AM Notes, the Overland Notes and the Breslow
Notes).

 

“SEC” means the Securities and Exchange Commission, or any successor agency.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, all as the same shall be in effect at the
time.

 

 Page 10 of 11 

  

 

Execution Copy

 

IN WITNESS WHEREOF, the Breslow Parties and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

 

  AURA SYSTEMS, INC.         By: /s/ Melvin Gagerman     Melvin Gagerman    
Chief Executive Officer

 

  SURVIVOR’S TRUST UNDER THE WARREN L. BRESLOW TRUST.         By: /s/ Warren L.
Breslow     Warren L. Breslow, Trustee           Email:Wbreslow@breslowent.com  
  Address: 394 N Saltair Ave     Los Angeles, CA 90049

 

  WARREN BRESLOW         By: /s/ Warren Breslow     Warren Breslow, an
Individual

 

 Page 11 of 11 

  

 